Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on July 8, 2022 for patent application 17/547,889.
Status of claims
2.	 Claims 1-20 were examined in the previous office action dated April 18, 2022. As a response to the April 18, 2022 office action, Applicant has Amended claim 1.
Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (U.S. Publication Number: 2019/0050948).
As to independent claim 1, Perry discloses a location-specific irrigation management system for predicting crop-realisable water in a crop location, the location-specific irrigation management
system comprising:
a network-interfacing sensor configured to sense over time and communicate over a network a soil moisture value at the crop location associated with said network-interfacing sensor (e.g., accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground) (see Paragraph [0010]);
 	a network communications device configured to receive, over said network and in relation to the crop location, said soil moisture value and an irrigation signal indicative of an irrigation event (e.g., crop quality refers to an attribute of a production method or environment, for instance one or more of: a soil type, chemistry, or structure; a climate type, weather type, or magnitude or frequency of weather events; a soil or air temperature or moisture; a number of degree days; a rain quantity; an irrigation type or lack thereof) (see Paragraph [0036]);
a digital data storage component for storing said soil moisture value and said irrigation signal over time and in association with the crop location (e.g., trained on one or more of crop reflectance data, crop tissue samples, rainfall information, irrigation information, soil moisture information) (see Paragraph [0143); and
a digital data processor operable to calculate, at least in part based on said stored soil moisture values and said stored irrigation signals (e.g., a crop prediction model can be an ensemble machine learning model including irrigation information, and soil moisture information) (see Paragraph [0143]), in association with respective time associated therewith (e.g., “optimized crop production” may refer to a maximum crop production over a threshold number of iterations or time) (see Paragraph [0141]), a location-specific crop-realisable water characteristic for each said crop location for predicting a future crop-realisable water value at the crop location at a given time in the future (e.g., accessing predicted crop production information) (see Paragraph [0186]);
wherein said location-specific crop-realisable water characteristic characterizes water uptake availability for crops at the crop location corresponding thereto (e.g., measuring the ability of a material (for example soil) from which one or more properties can be inferred or computed, including a water holding capacity; soil moisture content, a crop prediction system 125 may prescribe a different crop variant) (see Paragraph [0067] and [0165]).
As to dependent claim 2, Perry teaches the system of claim 1, wherein said future crop-realisable water value at the crop location predicted by said location-specific crop-realisable water characteristic is further based on one or more water application events at the crop location (e.g., the prediction model is applied to the accessed field information after an occurrence of a triggering event; the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, and a farming machinery-related event) (see Paragraph [0013]).
As to dependent claim 3, Perry teaches the system of claim 1, wherein the digital data processor is operable to access a minimum available crop-realisable water value associated with the crop location (e.g., crop prediction model that maps proximity to water) (see Paragraph [0109]).
As to dependent claim 4, Perry teaches the system of claim 1, wherein said digital data storage component is further configured to store environmental data and wherein said location-specific crop-realisable water characteristic calculation, at least in part, is further based on said environmental data (e.g., the prediction model is applied to the accessed field information after an occurrence of a triggering event; the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, and a farming machinery-related event) (see Paragraph [0013]).
As to dependent claim 5, Perry teaches the system of claim 4, wherein said environmental data is automatically acquired by at least one of: a precipitation sensor, a hygrometer, said network-interfacing sensor, a temperature sensor, a humidity sensor, a pressure sensor, a weather station, or a third-party data source (e.g., weather detection sensors; hygrometers) (see Paragraph [0010]).
As to dependent claim 6, Perry teaches the system of claim 1, wherein said location-specific crop-realisable water characteristic comprises a location-specific crop-realisable water growth characteristic for predicting an increase in future crop-realisable water values resulting from irrigation events (e.g., location for planting) (see Paragraph [0099]).
As to dependent claim 7, Perry teaches the system of claim 1, wherein said location-specific crop-realisable water characteristic comprises a location-specific crop-realisable water decay characteristic for predicting a decrease in future crop-realisable water values between irrigation events (e.g., weather conditions for planting) (see Paragraph [0099]).
As to dependent claim 8, Perry teaches the system of claim 1, wherein said digital data processor is further operable to calculate, at least in part based on said location-specific crop-realisable water characteristic, a location-specific irrigation application value so to provide a preferred crop application at the crop location to achieve a preferred future crop-realisable water value at the crop location (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Paragraph [0133]).
As to dependent claim 9, Perry teaches the system of claim 8, wherein said digital data processor is farther operable to calculate, at least in part based on said location-specific crop-realisable water characteristic, said location-specific irrigation application value so to provide said preferred crop application at the crop location to achieve said preferred future crop-realisable water value at the crop location accounting for one or more watering events (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Paragraph [0133]).
As to dependent claim 10, Perry teaches the system of claim 8, wherein said preferred future crop-realisable water value is related to a threshold value or a target range of said future crop-realisable water value (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Paragraph [0133]).
As to dependent claim 11, Perry teaches the system of claim 8, wherein said location-specific irrigation application value is calculated to provide said preferred future crop-realisable water value at the crop location for a designated duration of time (e.g., operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Paragraph [0133]).
As to dependent claim 12, Perry teaches the system of claim 1, wherein said digital data storage component is further configured to store crop outcome data in association with the crop location (e.g., agricultural database can include specific details of applied crop treatments such as the specific treatment applied, the method of application, the application rate, date and location, etc.) (see Paragraph [0091]).
As to dependent claim 13, Perry teaches the system of claim 12, wherein at least some of said crop outcome data comprises observational crop data (e.g., predicted future crop type or plant variant planted and data describing its growth and development) (see Paragraph [0092]).
As to dependent claim 14, Perry teaches the system of claim 13, wherein at least some of said observational crop data comprises at least one of pre-harvest crop data and post-harvest crop data (e.g., operations describing harvesting, including a harvest date range operation, a harvest method operation, a harvest order operation, and the like) (see Paragraph [0130]).
As to dependent claim 15, Perry teaches the system of claim 12, wherein said crop outcome data relates to one or more of a crop yield, a crop grade, or a crop damage (e.g., crop yield) (see Paragraph [0137]).
As to dependent claim 16, Perry teaches the system of claim 8, wherein said digital data processor is further configured to output an irrigation control signal corresponding to said location-specific irrigation application value (e.g., irrigation operation) (see Paragraph [0128]).
As to dependent claim 17, Perry teaches the system of claim 16, further comprising one or more irrigation deployment devices configured to apply a location-specific irrigation application in accordance with said location-specific irrigation application value in response to said irrigation control signal output from said digital data processor (e.g., date to apply irrigation, and a rate of application for irrigation) (see Paragraph [0014]).
As to dependent claim 18, Perry teaches the system of claim 17, wherein said one or more irrigation deployment devices comprises one or more of a material distribution conduit, a distributed material reservoir, a vehicle-based material distributor, a drone, or a combination thereof (e.g., drones) (see Paragraph [0139]).
As to dependent claim 19, Perry teaches the system of claim 1, wherein the crop location comprises the location of one or more of a farm, a field, a crop area, a portion of a field, a block, a portion of a block, a row of plants, a portion of a row of plants, a group of plants, or a plant (e.g., row) (see Paragraph [0008]).
As to dependent claim 20, Perry teaches the system of claim 1, wherein the digital data processor is in network communications with a display device, said display device configured to simultaneously display at least two of the following data: location-specific plant-realizable water value, location-specific sensor data from the network-interfacing sensors, and measured or derived data from corresponding location-specific soil characteristic sensors, wherein the displayed data correspond to the same crop location and the data is aligned according to time (e.g., accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground; operations describing watering methods, including one or more of: a quantity of water to apply, a location to apply water, a date or date range to apply water, time of day to apply water, a frequency to apply water, and a water application method) (see Paragraph [0010] and [0133]).

Response to Arguments
5.	Applicant’s amendments and arguments filed on July 08, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  

Applicant Argues:
Perry is silent with respect to the concept of crop-realisable water, and is accordingly similarly silent with respect to, and thus does not enable, the characterization of a crop location-specific crop-realisable water based on soil moisture values and irrigation signals acquired and stored over time, as is recited in the instant Claim 1.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Perry paragraph [0067] for “measuring the ability of a material (for example soil) from which one or more properties can be inferred or computed, including a water holding capacity” and paragraph [0165] for “soil moisture content” where “a crop prediction system 125 may prescribe a different crop variant.” Under such consideration, the prior art teaches the claimed crop-realisable water.

6.	The prior art made of record considered pertinent to applicant’s disclosure.
	Wardle et al. (U.S. Publication Number: 2020/0214232) teaches predicted in-soil water.
	Dyer et al. (U.S. Publication Number: 2006/0074560) teaches water holding capacity.

CONCLUSION
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117